*242CONCURRING OPINION
Donlon, Judge:
I concur in the result. I do not pass upon the issue of jurisdiction, because, in my opinion, it is not necessary to do so. The protest should be overruled on other grounds, irrespective of jurisdiction under section 520 (c) (1), as amended.
Plaintiffs pleaded clerical error in their protest. This they did not prove. Indeed, plaintiffs appear to have abandoned their protest claim of clerical error and to rely, without protest amendment, on an assertion that the “valuing” of this merchandise for customs purposes “was a mistake of fact or other inadvertence.” (Plaintiffs’ brief, p. 3.) Even if plaintiffs had pleaded some erroneous or inadvertent action on the part of the appraiser, and this they did not do, their proofs would not suffice to support such a plea.
So much for the facts. As to the law, plaintiffs’ brief is largely argumentative, urging their special interpretation of the record. Plaintiffs repeatedly requested, and were granted, successive extensions of time that resulted in the extraordinary allowance of 210 days within which to file their brief in this action. Besides the statute, the brief cites only one decision as authority for the arguments advanced. That decision, in my opinion, is not controlling on the record that is before us.